EreemaN, J.,
delivered' tbe opinion of the Court.
Tbe only question we need refer to in this case is the one raised on tbe action of tbe Court in striking out defendant’s plea, setting up tbe defence, that tbe note sued on was made on tbe consideration of the compromise of tbe prosecution for a felony. The plea had been filed by leave of tbe Court, and on motion was stricken out. While tbe plea is not as full as might have been, it presents, if true, a substantial defence to tbe action, and sufficiently alleges an illegal consideration, giving it a fair and easy construction. See Porter v. Jones, 6 Cold., 327.
Tbe case will be reversed, and remanded for a new trial, when an " issue may be made on tbe plea stricken out.